Name: Commission Regulation (EC) No 2268/1999 of 27 October 1999 on imports of bananas under the tariff quotas and of traditional ACP bananas for the first quarter of 2000
 Type: Regulation
 Subject Matter: trade;  tariff policy;  economic geography;  plant product
 Date Published: nan

 Avis juridique important|31999R2268Commission Regulation (EC) No 2268/1999 of 27 October 1999 on imports of bananas under the tariff quotas and of traditional ACP bananas for the first quarter of 2000 Official Journal L 277 , 28/10/1999 P. 0010 - 0011COMMISSION REGULATION (EC) No 2268/1999of 27 October 1999on imports of bananas under the tariff quotas and of traditional ACP bananas for the first quarter of 2000THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 404/93 of 13 February 1993 on the common organisation of the market in bananas(1), as last amended by Regulation (EC) No 1257/1999(2), and in particular Article 20 thereof,Whereas:(1) under Article 14(1) of Commission Regulation (EC) No 2362/98 of 28 October 1998 laying down detailed rules for the implementation of Council Regulation (EEC) No 404/93 regarding imports of bananas into the Community(3), as amended by Regulation (EC) No 756/1999(4), an indicative quantity, expressed as the same percentage of available quantities from each of the countries of origin listed in Annex I thereto, may be fixed for the purposes of issuing import licences for the first three quarters of the year;(2) an analysis of the data relating, on the one hand, to the quantities of bananas marketed in the Community in 1999 and to actual imports during the first quarter in particular and, on the other hand, to the outlook for supplies to and consumption on the Community market during that first quarter of 2000 shows that, with a view to satisfactory supplies to the Community as a whole, an indicative quantity should be fixed for each country of origin listed in Annex I to Regulation (EC) No 2362/98 at 26 % of the quantity allocated to it;(3) the ceiling as provided for in Article 14(2) of Regulation (EC) No 2362/98 on quantities covered by individual licence applications must be set with an eye to avoiding prejudging any amendment to the import arrangements in question during the year 2000;(4) this Regulation is adopted with a view to ensuring uninterrupted supplies to the market during the first quarter of the year 2000 and continued trade with the supplier countries but does not prejudge any measures that may subsequently the adopted by the Council or the Commission, in particular with a view to complying with the international commitments entered into by the Community within the World Trade Organisation (WTO), and cannot be invoked by operators as grounds for legitimate expectations regarding the extension of the import arrangements;(5) with a view to the above objectives, provision should be made for traditional and newcomer operators registered in respect of 1999 to submit import licence applications for the first quarter of 2000 to the competent national authorities and for the recognition and registration of newcomer operators and the issuing of re-allocation licences to be suspended. As a consequence, licence applications submitted by newcomer operators registered in 1998 must be accompanied by proof of lodging of a security covering the licences;(6) this Regulation must enter into force immediately;(7) the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Bananas,HAS ADOPTED THIS REGULATION:Article 1For the first quarter of 2000, the indicative quantity provided for in Article 14(1) of Regulation (EC) No 2362/98 for imports of bananas under the tariff quotas and of traditional ACP bananas provided for in Articles 18 and 19 of Regulation (EEC) No 404/93 thereof is hereby fixed at 26 % of the quantities established for each country of origin in Annex I thereto.Article 2For the first quarter of 2000, traditional operators and newcomer operators registered in respect of 1999 pursuant to Articles 5 and 8 of Regulation (EC) No 2362/98 may submit applications for licences covering imports under the tariff quotas and of traditional ACP bananas for up to 28 %, as the case may be, of the reference quantity or the annual allocation notified to them for 1999 by the competent national authority.Article 3The application of Article 5(1) and (2) and of Articles 8, 9 and 20 of Regulation (EC) No 2362/98 is hereby suspended.Article 41. Notwithstanding Article 25 of Regulation (EC) No 2362/98, import licences applications submitted by newcomers shall be accompanied by proof of lodging of a security covering the licences and amounting to EUR 18 per tonne in accordance with Title III of Commission Regulation (EEC) No 2220/85(5).2. Save as otherwise provided in this Regulation, Regulation (EC) No 2362/98 shall apply.Article 5This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.It shall apply without prejudice to any decisions adopted subsequently by the Council or the Commission in respect of 2000.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 27 October 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 47, 25.2.1993, p. 1.(2) OJ L 160, 26.6.1999, p. 80.(3) OJ L 293, 31.10.1998, p. 32.(4) OJ L 98, 13.4.1999, p. 10.(5) OJ L 205, 3.8.1985, p. 5.